DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on 1/4/22 is acknowledged.  Thus, claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II-III, there being no allowable generic or linking claim. Election was made without traverse.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by applicant on 5/20/20, 07/28/20, 09/30/20, 12/14/20, 02/18/21, 03/31/21, 06/14/21, 09/23/21, and 01/04/22. Due to the excessively lengthy Information Disclosure Statement(s) submitted by applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is required to comply with this statement for any non-English language documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.



Priority
Since the related applications under the heading “cross reference to related patent application” has been matured into patents, therefore the related parent applications should have been updated to patent number.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the invention should have been revised to reflect the method invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  
That the scope of the claims clearly indicated that by method (see preamble of claim entirely), therefore, it is suggested that rewritten the preamble in to two parts as the following formats  to reflect method invention (see below)
	--"A method for transferring a circuit
 	--"Providing the circuit component includes a glass substrate, a circuit trace formed on a surface of the glass substrate, and a plurality of micro-sized unpackaged semiconductor device die connected to the glass substrate via the circuit trace, the plurality of die being distributed according to a predetermined pattern across the surface of the glass substrate; “--

 

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“multiple die” (claim 1, about line 8) should be changed to: --” multiple unpackaged semiconductor device die”--
“of the plurality of die” (claim 1, line 8) should be changed to: --" the plurality of unpackaged semiconductor device die “--, since these directed to that as previous cited in line 2-3 of the claim 1.
“on the glass substrate” (claim 1, lines 13) should be updated to:--" on the glass substrate, wherein the reciprocating transfer member includes an actuator needle”--.

	“repeating the acts of” (claim 1, line 12) should be changed to:--“ repeating the”--
”die” (occurrence in claims 2 and 8, line 2, claims 4-5, about line 1) should be changed to:--" unpackaged semiconductor device die”--.
“ the method further comprising  acts of”( claim 8, line 4) should be updated to:--“the method further comprising step of:”--
Claims 2-7 directed to size and/or shape configurations such have very little limit to the transferring method as claimed in the base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (20080060750).
Wang et al discloses the claimed (product by process) such as “a circuit lighting component including a glass substrate, a circuit trace formed on a surface of the glass substrate, and a plurality of micro-sized unpackaged semiconductor device die  connected to the glass substrate via the circuit trace, the plurality of die being distributed according to a predetermined pattern across the surface of the glass substrate, and the plurality of die being transferred to the glass substrate” via a method comprising acts of:

	actuating a reciprocating transfer member 452 to thrust against a second surface of the die carrier 250 at a position corresponding to a location of an initial die of the plurality of die on the first surface of the die carrier, the actuating of the transfer member causing a localized deflection of the die carrier in a direction of the surface of the glass substrate to position the initial die proximate to the circuit trace on the glass substrate (see Fig. 4);
	transferring the initial die directly to the circuit trace on the surface of the glass substrate (see Figs, 5-6);
	shifting at least one of the die carrier or the transfer member such that the transfer member aligns with a subsequent location of a subsequent die of the multiple die on the first surface of the die carrier (see Fig. 7, depicts that  the die carrier250  being shifted upwardly); and
	regarding to the recites of ”repeating the acts of actuating, transferring, and shifting with respect to consecutive subsequent locations and corresponding consecutive subsequent die at a predetermined transfer rate to effectuate a transfer of the multiple die onto the glass substrate” (see claim 1, lines 18-20) appears to be met by the above as well since repeating a number of same process is /are not new and it is obvious and well known in the art.
 As applied too claims 2-7, regarding to material and size/shape configuration set forth in the above claims.   It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the invention to utilize with the above material and/or size or shape configurations, since materials or size or shape are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        mt